Title: James Keith to Tobias Lear, 15 July 1793
From: Keith, James
To: Lear, Tobias



Dear Sir
Alexandria [Va.] July 15th 1793

The Line you did me the favor to drop me from George Town was not delivered untill Fryday Noon, I would have answered it immediately, but The Commissioners had not then taken the Accounts under Consideration, the next day was appointed for the purpose, untill this was done the exact Ballance could not be ascertained, as the Quantum of some Charges still to be made was to be determined by them. This has been done, and I now inclose you a Copy of that Account, in which the Ballance still due is struck. I also inclose you the other Accounts relating to John Colvill’s Estate. The Gent., in determining what allowance woud be proper to make the attornies, thought it might not be amiss to apply to Colo. Hooe for Sentiments in the Business, as the Allowance, which they should make, would ultimately fall upon Mr Bennett. He declined paing upon any Sum, but said he thought the Gentlemen intituled to Liberal Fees, they in consequence stated them at ten Guineas apiece in each Suit. after this was settled I mentioned to the Gent. that it had been proposed, both by his Excellency and myself, to submit to them the Compensation I might merit for the part I had taken in the Business. Upon their desiring to be made acquainted with the Accounts which had passed through my hands, I briefly mentioned

them and the State in which I had found them and withdrew. They have stated their Opinion which I inclose you. The Sum is large and more than I looked for, whatever part of it his Excellency may think me intituled to I shall with Satisfaction receive. Whenever the Ballance which appears to be due is settled with Colo. Hooe, I intend to get from him a full Release of all Claims of Mr Bennett against the two Estates of John & Thomas Colvill and have it Recorded. As soon as you transmit me the Receipt for Miss Anderson’s Legacy I will have the accounts of T. Colvills Estate examined by the Commissioners, Copys of which I will transmit you as soon as they are inspected. I am Dear Sir with great Respect & Esteem your most Obedient Servant

Ja. Keith

